Case 19-11466-MFW   Doc 2548   Filed 06/30/21   Page 1 of 9
Case 19-11466-MFW   Doc 2548   Filed 06/30/21   Page 2 of 9

                    EXHIBIT A
                               Case 19-11466-MFW                  Doc 2548      Filed 06/30/21   Page 3 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                  Served 6/29/2021

ALAN GELB, ESQ.                                    ALBERT EINSTEIN HEALTHCARE NETWORK       ARENT FOX LLP
AGELBLAW@YAHOO.COM                                 PENNY J. REZET                           GEORGE P. ANGELICH
                                                   REZETP@EINSTEIN.EDU                      GEORGE.ANGELICH@ARENTFOX.COM


ARENT FOX LLP                                      ASHBY & GEDDES, P.A.                     ASHBY & GEDDES, P.A.
PHILLIP KHEZRI                                     GREGORY TAYLOR                           KATHARINA EARLE
PHILLIP.KHEZRI@ARENTFOX.COM                        GTAYLOR@ASHBYGEDDES.COM                  KEARLE@ASHBYGEDDES.COM


ATTORNEY FOR THE CITY OF PA                        BALLARD SPAHR LLP                        BALLARD SPAHR LLP
MEGAN HARPER                                       CHANTELLE D. MCCLAMB                     TOBEY M. DALUZ
MEGAN.HARPER@PHILA.GOV                             MCCLAMBC@BALLARDSPAHR.COM                DALUZT@BALLARDSPAHR.COM


BALLARD SPAHR LLP                                  BAYARD, P.A.                             BAYARD, PA
VINCENT J. MARRIOTT                                SOPHIE E. MACON                          JUSTIN ALBTERTO
MARRIOTT@BALLARDSPAHR.COM                          SMACON@BAYARDLAW.COM                     JALBERTO@BAYARDLAW.COM


BERGER LAW GROUP, P.C.                             BERGER LAW GROUP, P.C.                   BIELLI & KLAUDER, LLC
MATTHEW R. KAUFMANN,                               PHILLIP BERGER                           DAVID KLAUDER
KAUFMANN@BERGERLAWPC.COM                           BERGER@BERGERLAWPC.COM                   DKLAUDER@BK-LEGAL.COM


BUCHALTER, A PROFESSIONAL CORP                     CIARDI CIARDI & ASTIN                    CIARDI CIARDI & ASTIN
SHAWN M. CHRISTIANSON                              ALBERT CIARDI                            JOSEPH MCMAHON
SCHRISTIANSON@BUCHALTER.COM                        ACIARDI@CIARDILAW.COM                    JMCMAHON@CIARDILAW.COM


COMMONWEALTH OF PA DEPT OF LABOR AND INDUS DENTON US, LLP                                   DENTONS US, LLP
DEB SECREST                                OSCAR PINKAS                                     LAUREN MACKSOUD
RA-LI-UCTS-BANKRUPT@STATE.PA.US            OSCAR.PINKAS@DENTONS.COM                         LAUREN.MACKSOUD@DENTONS.COM


DILWORTH PAXSON                                    DLA PIPER LLP                            DLA PIPER LLP
PETER C. HUGHES,                                   RICHARD A. CHESLEY                       STUART M. BROWN
PHUGHES@DILWORTHLAW.COM                            RICHARD.CHESLEY@DLAPIPER.COM             STUART.BROWN@DLAPIPER.COM


DREXEL UNIVERSITY COLLEGE OF MEDICINE              DRINKER BIDDLE & REATH LLP               DRINKER BIDDLE & REATH LLP
STEPHEN A. COZEN, ESQ.                             MARITA S. ERBECK                         PATRICK A. JACKSON
SCOZEN@COZEN.COM                                   MARITA.ERBECK@DBR.COM                    PATRICK.JACKSON@DBR.COM


DUANE MORRIS LLP                                   DUANE MORRIS LLP                         FAEGRE DRINKER BIDDLE & REATH LLP
JARRET HITCHINGS                                   MAIRI V. LUCE                            IAN J. BAMBRICK
JPHITCHINGS@DUANEMORRIS.COM                        LUCE@DUANEMORRIS.COM                     IAN.BAMBRICK@FAEGREDRINKER.COM


FAEGRE DRINKER BIDDLE & REATH LLP                  FAEGRE DRINKER BIDDLE & REATH LLP        FINEMAN KREKSTEIN & HARRIS, PC
JAY.JAFFE@FAEGREDRINKER.COM                        KAYLA BRITTON                            DEIRDRE M. RICHARDS
                                                   KAYLA.BRITTON@FAEGREDRINKER.COM          DRICHARDS@FINEMANLAWFIRM.COM


FOX ROTHSCHILD LLP                                 GELLERT SCALI BUSENKELL & BROWN, LLC     GIBBONS P.C
SETH A. NIEDERMAN                                  MICHAEL BUSENKELL                        DAVID N. CRAPO
SNIEDERMAN@FOXROTHSCHILD.COM                       MBUSENKELL@GSBBLAW.COM                   DCRAPO@GIBBONSLAW.COM


GIBBONS P.C.                                       GIBBONS P.C.                             GIBBONS P.C.
DALE E. BARNEY                                     HOWARD A. COHEN                          NATASHA M. SONGONUGA
DBARNEY@GIBBONSLAW.COM                             HCOHEN@GIBBONSLAW.COM                    NSONGONUGA@GIBBONSLAW.COM


GIBBONS P.C.                                       GREENBERG TRAURIG, LLP                   GREENBERG TRAURIG, LLP
ROBERT K. MALONE                                   DENNIS A. MELORO                         NANCY A. PETERMAN
RMALONE@GIBBONSLAW.COM                             MELOROD@GTLAW.COM                        PETERMANN@GTLAW.COM


HOGAN & MCDANIEL                                   HOGAN & MCDANIEL                         HOGAN & MCDANIEL
DANIEL C. KERRICK                                  DANIEL K. HOGAN                          GARVAN F. MCDANIEL
DCKERRICK@DKHOGAN.COM                              DKHOGAN@DKHOGAN.COM                      GFMCDANIEL@DKHOGAN.COM




Page 1 of 3
                               Case 19-11466-MFW                  Doc 2548        Filed 06/30/21    Page 4 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                        Served 6/29/2021

HONIGMAN LLP                                       HONIGMAN LLP                                 JD THOMPSON LAW
E TODD SABLE                                       LAWRENCE A. LICHTMAN                         JUDY D. THOMPSON
TSABLE@HONIGMAN.COM                                LLICHTMAN@HONIGMAN.COM                       JDT@JDTHOMPSONLAW.COM


JEFFER MANGELS BUTLER & MITHCELL LLP               JONES WALKER LLP                             KIRKLAND & ELLIS LLP
MMARTIN@JMBM.COM                                   JEFFREY R. BARBER                            NICOLE L GREENBLATT
                                                   JBARBER@JONESWALKER.COM                      NICOLE.GREENBLATT@KIRKLAND.COM


KIRKLAND & ELLIS LLP                               KURTZMAN, STEADY, LLC                        LATHAM & WATKINS LLP
STEPHEN C HACKNEY                                  JEFFREY KURTZMAN                             MATTHEW J. CARMODY
STEPHEN.HACKNEY@KIRKLAND.COM                       KURTZMAN@KURTZMANSTEADY.COM                  MATT.CARMODY@LW.COM


LATHAM & WATKINS LLP                               LAW OFFICES OF MITCHELL J. MALZBERG, LLC     MARKOWITZ & RICHMAN
SUZZANNE UHLAND                                    MITCHELL J. MALZBERG                         JWALTERS@MARKOWITZANDRICHMAN.COM
SUZZANNE.UHLAND@LW.COM                             MMALZBERG@MJMALZBERGLAW.COM


MARKOWITZ AND RICHMAN                              MARON MARVEL BRADLEY ANDERSON & TARDY, LLC   MATTLEMAN WEINROTH & MILLER, P.C
CLAIBORNE S. NEWLIN                                STEPHANIE A. FOX                             CHRISTINA PROSS
CNEWLIN@MARKOWITZANDRICHMAN.COM                    SAF@MARONMARVEL.COM                          CPROSS@MWM-LAW.COM


MCCARTER & ENGLISH, LLP                            MED ONE CAPITAL FUNDING, LLC                 MOYE WHITE LLP
WILLIAM F. TAYLOR                                  DLEIGH@RQN.COM                               TIMOTHY M. SWANSON
WTAYLOR@MCCARTER.COM                                                                            TIM.SWANSON@MOYEWHITE.COM


MOYE WHITE LLP                                     O’DONOGHUE & O’DONOGHUE LLP                  OFFICE OF ATTORNEY GENERAL
VIKRAMA S. CHANDRASHEKAR                           LANCE GEREN, ESQ.                            CAROL E. MOMJIAN
VIKA.CHANDRASHEKAR@MOYEWHITE.COM                   LGEREN@ODONOGHUELAW.COM                      CMOMJIAN@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                   OFFICE OF ATTORNEY GENERAL
CHRISTOPHER R. MOMJIAN                             DAVID DEMBE                                  LISA M. RHODE
CRMOMJIAN@ATTORNEYGENERAL.GOV                      DDEMBE@ATTORNEYGENERAL.GOV                   LRHODE@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF THE UNITED STATES ATTORNEY         OFFICE OF THE UNITED STATES TRUSTEE
RYAN B. SMITH                                      USADE.ECFBANKRUPTCY@USDOJ.GOV                BENJAMIN HACKMAN
RBSMITH@ATTORNEYGENERAL.GOV                                                                     BENJAMIN.A.HACKMAN@USDOJ.GOV


PACHULSKI STANG ZIEHL & JONES LLP                  PACHULSKI STANG ZIEHL & JONES LLP            PEARLMAN & MIRANDA, LLC.
LAURA DAVIS JONES                                  TIMOTHY P CAIRNS                             PATRICIA A CELANO
LJONES@PSZJLAW.COM                                 TCAIRNS@PSZJLAW.COM                          PCELANO@PEARLMANMIRANDA.COM


PEPPER HAMILTON, LLP                               PEPPER HAMILTON, LLP                         POLSINELLI P.C
FRANCIS J. LAWALL                                  MARCY J. MCLAUGHLIN                          CHRISTOPHER A. WARD
FRANCIS.LAWALL@TROUTMAN.COM                        MARCY.SMITH@TROUTMAN.COM                     CWARD@POLSINELLI.COM


POTTER ANDERSON & CORROON LLP                      POTTER ANDERSON & CORROON LLP                POTTER ANDERSON & CORROON LLP
D. RYAN SLAUGH                                     JEREMY W. RYAN                               R. STEPHEN MCNEILL
RSLAUGH@POTTERANDERSON.COM                         JRYAN@POTTERANDERSON.COM                     RMCNEILL@POTTERANDERSON.COM


RICHARDS LAYTON & FINGER, PA                       RICHARDS LAYTON & FINGER, PA                 RICHARDS LAYTON & FINGER, PA
BRENDAN J. SCHLAUCH                                MARK D. COLLINS                              MICHAEL J. MERCHANT
SCHLAUCH@RLF.COM                                   COLLINS@RLF.COM                              MERCHANT@RLF.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SAUL EWING ARNSTEIN & LEHR LLP               SAUL EWING ARNSTEIN & LEHR LLP
ADAM ISENBERG                                      JEFFREY HAMPTON                              MARK MINUTI
ADAM.ISENBERG@SAUL.COM                             JEFFREY.HAMPTON@SAUL.COM                     MARK.MINUTI@SAUL.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SCHNADER HARRISON SEGAL & LEWIS LLP          SCHNADER HARRISON SEGAL & LEWIS LLP
MONIQUE DISABATINO                                 NICHOLAS J. LEPORE                           RICHARD A. BARKASY
MONIQUE.DISABATINO@SAUL.COM                        NLEPORE@SCHNADER.COM                         RBARKASY@SCHNADER.COM




Page 2 of 3
                               Case 19-11466-MFW                  Doc 2548     Filed 06/30/21         Page 5 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                         Served 6/29/2021

SHIPMAN & GOODWIN LLP                              SILLS CUMMIS & GROSS P.C                      SILLS CUMMIS & GROSS P.C.
ERIC S. GOLDSTEIN                                  ANDREW H. SHERMAN                             BORIS I. MANKOVETSKIY
EGOLDSTEIN@GOODWIN.COM                             ASHERMAN@SILLSCUMMIS.COM                      BMANKOVETSKIY@SILLSCUMMIS.COM


SMITH HULSEY & BUSEY                               SMITH HULSEY & BUSEY                          STEVENS & LEE, P.C.
BRANDON A. COOK                                    MICHAEL E. DEMONT                             JOSEPH H. HUSTON
BCOOK@SMITHHULSEY.COM                              MDEMONT@SMITHHULSEY.COM                       JHH@STEVENSLEE.COM


STEVENS & LEE, P.C.                                STINSON LLP                                   STINSON LLP
ROBERT LAPOWSKY                                    DARRELL CLARK                                 TRACEY M. OHM
RL@STEVENSLEE.COM                                  DARRELL.CLARK@STINSON.COM                     TRACEY.OHM@STINSON.COM


STOEL RIVES LLP                                    STRADLEY, RONON, STEVENS & YOUNG, LLP         STRADLEY, RONON, STEVENS & YOUNG, LLP
MARC A. AL                                         DEBORAH A. REPEROWITZ                         GRETCHEN M. SANTAMOUR
MARC.AL@STOEL.COM                                  DREPEROWITZ@STRADLEY.COM                      GSANTAMOUR@STRADLEY.COM


STRADLEY, RONON, STEVENS & YOUNG, LLP              STREUSAND, LANDON, OZBURN & LEMMON, LLP       SULLIVAN, HAZELTINE, ALLISON, LLC.
JOELLE E. POLESKY                                  SABRINA L. STREUSAND                          WILLIAM D. SULLIVAN
JPOLESKY@STRADLEY.COM                              STREUSAND@SLOLLP.COM                          BSULLIVAN@SHA-LLC.COM


THE ROSNER LAW GORUP LLC                           TROUTMAN SANDERS LLP                          TROUTMAN SANDERS LLP
FREDERICK B. ROSNER                                JESSICA D. MIKHAILEVICH                       LOUIS CURCIO
ROSNER@TEAMROSNER.COM                              JESSICA.MIKHAILEVICH@TROUTMAN.COM             LOUIS.CURCIO@TROUTMAN.COM


U.S. DEPT OF JUSTICE                               UNDERWOOD PERKINS, P.C.                       UNDERWOOD PERKINS, P.C.
MARCUS.S.SACKS@USDOJ.GOV                           DAVID L. CAMPBELL                             ELI D. PIERCE
                                                   DCAMPBELL@UPLAWTX.COM                         EPIERCE@UPLAWTX.COM


WHITE AND WILLIAMS LLP                             WHITE AND WILLIAMS LLP                        WILLIG, WILLIAMS & DAVIDSON
AMY E. VULPIO                                      MARC S. CASARINO                              JESSICA KOLANSKY
VULPIOA@WHITEANDWILLIAMS.COM                       CASARINOM@WHITEANDWILLIAMS.COM                JKOLANSKY@WWDLAW.COM


                                                                                             Parties Served: 114




Page 3 of 3
Case 19-11466-MFW   Doc 2548   Filed 06/30/21   Page 6 of 9

                    EXHIBIT B
                               Case 19-11466-MFW                  Doc 2548   Filed 06/30/21    Page 7 of 9
Center City Healthcare, LLC, et al. - Service List to Facsimile Recipients                                   Served 6/29/2021

OFFICE OF THE ATTORNEY GENERAL
JOSH SHAPIRO, ESQUIRE
717-787-8242


                                                                                      Parties Served: 1




Page 1 of 1
Case 19-11466-MFW   Doc 2548   Filed 06/30/21   Page 8 of 9

                    EXHIBIT C
                               Case 19-11466-MFW             Doc 2548       Filed 06/30/21     Page 9 of 9
Center City Healthcare, LLC, et al. - U.S. Mail                                                                             Served 6/29/2021

CITY OF PHILADELPHIA                              FREEDMAN & LORRY, P.C.                      INTERNAL REVENUE SERVICE
ATTN: LAW DEPT                                    C/O SUSAN A. MURRAY                         P.O. BOX 7346
1515 ARCH ST, 17TH FL                             ATTN: TRAINING & UPGRADING FUND             PHILADELPHIA, PA 19101-7346
PHILADELPHIA, PA 19102                            1601 MARKET ST, STE 1500
                                                  PHILADELPHIA, PA 19103



INTERNATIONAL BROTHERHOOD OF                      NATIONAL UNION OF HOSPITAL AND              NATIONAL UNION OF HOSPITAL AND
ELECTRICAL WORKERS, LOCAL 98                      HEALTHCARE EMPLOYEES, AFSCME, AFL-CIO       HEALTHCARE EMPLOYEES, DISTRICT 1199C
1701 SPRING GARDEN ST                             1319 LOCUST ST                              1319 LOCUST ST
PHILADELPHIA, PA 19130                            PHILADELPHIA, PA 19107                      PHILADELPHIA, PA 19107




PENNSYLVANIA ASSOC OF                             PENNSYLVANIA DEPT OF HEALTH                 ST. MARY'S MEDICAL CTR
STAFF NURSES AND ALLIED PROFESSIONALS             ATTN: DR. RACHEL LEVINE                     1201 LANGHORNE-NEWTOWN RD
1 FAYETTE STREET, SUITE 475                       HEALTH AND WELFARE BUILDING                 LANGHORNE, PA 19047
CONSHOHOCKEN, PA 19428                            625 FORESTER ST, 8TH FL W
                                                  HARRISBURG, PA 17120



UNITED STATES DEPARTMENT OF JUSTICE               UNITED STATES DEPT OF JUSTICE
ATTN: CIVIL DIVISION                              950 PENNSYLVANIA AVE, NW
950 PENNSLVANIA AVE, NW                           WASHINGTON, DC 20530-0001
WASHINGTON, DC 20530-0001



                                                                                          Parties Served: 11




Page 1 of 1
